Citation Nr: 0729534	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  99-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an abdominal 
disability, manifested by right upper quadrant pain, claimed 
as a chronic liver condition due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1989 and from September 1990 to March 1992.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  The veteran appealed that decision and the 
Board remanded the issue for further development in a January 
2004 decision.  The appeal has since returned to the Board 
for review.

The issue was originally characterized as entitlement to 
service connection for a chronic liver condition.  However, 
in a February 2007 supplemental statement of the case (SSOC), 
the RO referenced the veteran's complaints of right upper 
quadrant pain and associated symptoms since service.  
Therefore, the Board has recharacteraized the claim as 
referenced above to more accurately the veteran's intentions 
when filing his claim.  

A hearing was held in May 2003, by means of video 
conferencing equipment with the appellant sitting in Winston-
Salem before Michael D. Lyon, a Veterans Law Judge, sitting 
in Washington, DC.  Another hearing was held in June 2007, by 
means of video conferencing equipment with the appellant 
sitting in Winston-Salem before Kathleen K. Gallagher, a 
Veterans Law Judge, sitting in Washington, DC.  These 
Veterans Law Judges were designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and are included in the panel of judges rendering the 
determination in this case.  Transcripts of the hearing 
testimony are in the veteran's claims file.

The Board also observes that the issues of entitlement to 
service connection for bronchial asthma and to an increased 
evaluation for alopecia areata with urticaria are also on 
appeal.  However, those issues are the subject of separate 
decisions.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

The veteran contends that he developed pain in the upper 
right quadrant region of his abdomen after his service in the 
Persian Gulf from January to May 1991.  The Board notes that 
the veteran has been service-connected for biliary dyskinesia 
and status post laparoscopic cholecystectomy since March 1, 
1999.  Thereafter, the veteran filed another claim for 
service connection for a chronic liver condition.  In various 
statements and testimony regarding his claim for a chronic 
liver condition, the veteran referenced pain and swelling on 
the right side of his abdominal region, which he attributed 
to swelling and abnormality of the liver.  The evidence of 
record shows that the veteran's complaints have been 
variously yet tentatively diagnosed since 1991, as will be 
discussed below.  In fact, examiners were often unable to 
attribute the veteran's complaints to a known diagnosis.  As 
such, it appears that medical professionals were not able to 
render a diagnosis for the veteran's symptoms with much 
degree of certainty until August 2006.  At that time, VA 
doctors indicated that it was likely that the veteran 
suffered from hepatic flexure syndrome.  Based on this 
assessment and the evidence of record, the Board finds that a 
remand is necessary to confirm the assessment of hepatic 
flexure syndrome and determine if the veteran's complaints of 
right upper quadrant area pain and associated symptoms since 
service are related to that diagnosis.  

Turning to the medical evidence relevant to the veteran's 
claim, the service medical records contain a July 1991 
treatment note in which the veteran complained of abdominal 
pain for the past few weeks.  The impression was overuse 
injury of the abdomen or possible urethral disorder.  There 
were no reports of abdominal pain or liver problems on his 
December 1991 periodic physical report of medical history and 
accompanying examination.  In an undated document entitled 
medical examination for separation, statement of option, the 
veteran indicated that he did not want a separation medical 
examination.  As such, a medical examination at the time that 
the veteran's second period of service ended in March 1992 
appears not to exist.  
The first post-service complaints of abdominal pain were 
found in a September 1992 VA treatment entry.  In February 
1993, the veteran complained of intermittent abdominal pain 
that the examiners appeared to relate to Gilbert's syndrome 
or irritable bowel syndrome (IBS).  An October 1994 upper 
abdominal sonogram found a normal gallbladder, liver, spleen, 
and common bile duct.  A November 1994 VA treatment entry 
noted that the veteran had been followed since 1991 for 
intermittent right upper quadrant pain and abnormal liver 
function tests (LFTs).  A December 1994 VA examination noted 
a history of increased liver enzymes and the veteran was 
found to have a normal upper abdomen.  Another December 1994 
VA treatment entry showed that the veteran complained of 
right upper quadrant since 1991 and had elevated liver 
enzymes of an undetermined etiology.  Work up for auto immune 
disease and etiologies for chronic liver disease were normal.  
In February 1995, the veteran was found to have non-specific 
mild hepatitis and stenosis confirmed by a biopsy.  The 
veteran continued to have elevated liver enzymes and 
unexplained abnormal pain in VA treatment records dated from 
April 1995 to 1997.

The Board also notes that the veteran underwent laboratory 
testing in connection with his claim in September 1992, 
December 1994, and April 1995 and the results are in the 
veteran's claims file.  

By December 1996, the veteran was found to have chronic 
hepatitis.  In March 1997, the veteran underwent a 
laparoscopic cholecystectomy.  In October 1997, the veteran's 
abdominal pain was gone.  In May 1998, the veteran again 
complained of occasional right upper quadrant pain that was 
less severe.  

During a July 1998 VA examination, the examiner reviewed the 
veteran's claims file as well as the veteran.  The veteran 
did not complain of abdominal pain after his cholecystectomy.  
His liver function tests had only a trace of abnormality and 
were found not to be indicative of any acute or chronic 
disease.  

By October 1999, the veteran's abdominal symptoms were found 
to be consistent with GERD.  A February 2000 VA examination 
reflected that the veteran still complained of right upper 
quadrant pain after his cholecystectomy.  It was noted in 
February 2000 that the veteran's right upper quadrant pain 
was likely functional in nature.  

In February 2002, the veteran underwent another VA 
examination to evaluate his undiagnosed liver condition.  The 
diagnosis was hepatomegaly and his liver function tests did 
show a slight abnormality.  

An October 2003 VA treatment entry opined that the veteran's 
complaints of abdominal pain and diarrhea could be related to 
a parasitic infection, Whipple's, or IBS.  In January 2004, 
the veteran presented with abnormal LFTs, periodic right 
upper quadrant pain, and chronic diarrhea with an unclear 
etiology.  An April 2004 liver biopsy revealed mild fatty 
change.  

The veteran underwent a VA examination in connection with his 
claim in November 2004.  After reviewing the veteran's claims 
file, the examiner diagnosed mild liver dysfunction with 
intermittent minimally abnormal liver function tests.  The 
examiner felt that there was no relationship between the 
veteran's mildly deranged liver test and his military 
service.  The examiner opined that the veteran's right upper 
quadrant discomfort might have started in the Persian Gulf 
but reflected that the cause of the pain was unclear.  The 
examiner speculated that it could be irritable bowel.  When 
asked whether the veteran's service-connected biliary 
dyskinesia caused his right quadrant pain, he replied that 
this would be purely conjecture.  The examiner stated that it 
was unclear that he had biliary dyskinesia.  He thought it 
unlikely that the right upper quadrant pain was casually 
related to the mildly deranged liver function tests.  The 
examiner found no evidence of progressive liver disease.  

The veteran continued to complain of right upper quadrant 
pain, which was still not attributed to any known diagnosis.  
After evaluating the veteran's complaints of unexplained 
right upper quadrant pain in an August 2006 VA treatment 
entry, it was thought that the veteran suffered from hepatic 
flexure syndrome or uncoordinated spasm of the gut.  It was 
noted that although sphincter of oddi dysfunction initially 
seemed a possibility, it would not presented with right upper 
quadrant swelling and elevated LFTs and/or other signs or 
symptoms of pancreatitis would be present, neither of which 
the veteran had.  The veteran's LFTs had normalized several 
years ago and he had no evidence of pancreatic calcification 
upon imaging.  

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the veteran for a VA 
examination to evaluate his right upper 
quadrant pain and associated 
symptomatology.  The examiner should 
indicate any findings in detail and order 
any special studies or tests which are 
necessary.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner should 
indicate the nature and etiology of the 
veteran's complaints of right upper 
quadrant pain and render a diagnosis or 
indicate if he is unable to do so.  In 
particular, the examiner should determine 
whether the veteran has hepatic flexure 
syndrome.  

b.  The examiner should opine whether it 
is at least as likely as not that such 
symptoms are attributable to a known 
clinical diagnosis or whether such 
symptoms are due to an undiagnosed 
illness resulting from service in 
Southwest Asia during the Gulf War.  If 
the claimed symptoms are attributable to 
a known clinical diagnosis, the examiner 
should state a medical opinion--based on 
review of all pertinent evidence of 
record including the service medical 
records, private treatment reports, and 
VA treatment reports--as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the diagnosed 
disorder is causally related to the 
veteran's active service (February 1986 
to February 1989 and September 1990 to 
March 1992), or any incident therein.  
The Board is particularly interested in 
whether the veteran's disability is 
related to his contentions of in-service 
exposure to chemicals and breathing fumes 
from burning oil wells while serving in 
the Persian Gulf from January to May 
1991.  The examiner should also determine 
if the veteran's current disability is 
related to his service-connected biliary 
dyskinesia and status post laparoscopic 
cholecystectomy. 

When rendering the opinion, the examiner 
should please consider the following in-
service medical evidence:  July 1991 
treatment note in which the veteran 
complained of abdominal pain for the past 
few weeks with impression of overuse 
injury of the abdomen or possible 
urethral disorder and absence of reports 
of abdominal pain or liver problems on 
his December 1991 periodic physical 
report of medical history and 
accompanying examination. 

The examiner should consider the 
following post-service medical evidence:  
complaints of abdominal pain in a 
September 1992 VA treatment entry; 
February 1993 notation of Gilbert's 
syndrome and IBS; October 1994 upper 
abdominal sonogram that showed a normal 
gallbladder, liver, spleen, and common 
bile duct; November 1994 VA notation that 
the veteran had been followed since 1991 
for intermittent right upper quadrant 
pain and abnormal LFTs; December 1994 VA 
examination that referenced a history of 
increased liver enzymes and findings of a 
normal upper abdomen; December 1994 VA 
treatment entry that reflected complaints 
of right upper quadrant since 1991 and 
elevated liver enzymes of an undetermined 
etiology with normal work up for auto 
immune disease and etiologies for chronic 
liver disease; and February 1995 findings 
of non-specific mild hepatitis and 
stenosis confirmed by a biopsy.

Please also refer to the results of 
laboratory testing in September 1992, 
December 1994, and April 1995.

The examiner should also note the 
December 1996 finding of chronic 
hepatitis; March 1997 laparoscopic 
cholecystectomy; October 1997 statement 
that the abdominal pain was gone; May 
1998 complaints of occasional right upper 
quadrant pain that was less severe; July 
1998 VA examination findings of liver 
function tests with only a trace of 
abnormality that were found not to be 
indicative of any acute or chronic 
disease; October 1999 assessment of GERD; 
February 2000 VA examination that 
reflected that the veteran still 
complained of right upper quadrant pain 
after his cholecystectomy; February 2002 
VA examination diagnosis of hepatomegaly 
with liver function tests showing a 
slight abnormality; October 2003 VA 
treatment entry that opined that the 
veteran's complaints of abdominal pain 
and diarrhea could be related to a 
parasitic infection, Whipple's, or IBS; 
January 2004 showing of abnormal LFTs, 
periodic right upper quadrant pain, and 
chronic diarrhea with an unclear 
etiology; and April 2004 liver biopsy 
that revealed mild fatty change.  

Please review the November 2004 VA 
examination in its entirety including the 
diagnosis of mild liver dysfunction with 
intermittent minimally abnormal liver 
function tests; conclusion that there was 
no relationship between the veteran's 
mildly deranged liver tests and his 
military service; opinion that the 
veteran's right upper quadrant discomfort 
might have started in the Persian Gulf 
with notation that the cause of the pain 
was unclear; speculation that it could be 
irritable bowel; opinion when asked 
whether the veteran's service-connected 
biliary dyskinesia caused his right 
quadrant pain that this would be purely 
conjecture; opinion that it was unlikely 
that the right upper quadrant pain was 
casually related to the mildly deranged 
liver function test; and finding of no 
evidence of progressive liver disease.  

Please also see the August 2006 VA 
treatment entry in which it was thought 
that the veteran suffered from hepatic 
flexure syndrome or uncoordinated spasm 
of the gut. 

2.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for service connection for an 
abdominal disability, manifested by right 
upper quadrant pain, to include as due to 
an undiagnosed illness related to service 
in the Persian Gulf War, should be 
readjudicated on a direct basis and under 
consideration of the provisions of 38 
C.F.R. § 3.317.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he and his representative 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________                           
__________________________
  KATHLEEN K. GALLAGHER			    MICHAEL D. LYON
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals

____________________________
MICHELLE L. KANE
	                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

